MEMORANDUM **
In prior pleadings, Singh’s attorney filed a motion to withdraw as Counsel of Record. In his motion, counsel stated that Singh had departed the United States approximately six months previously and had failed to cooperate with counsel’s efforts to prosecute this case. We granted the motion to withdraw, deferred submission of the case, and issued Singh an order to show cause why his appeal should not be dismissed for failure to prosecute. Singh responded by letter that he had left the United States and no longer wished to prosecute his petition for review. Given the response, we resubmitted the case and now dismiss the petition for review for failure to prosecute.
DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.